        Case 1:20-cv-00881-LAK-KHP Document 30 Filed 06/02/21 Page 1 of 2




                                                                                             06/02/2021

JAMES E. JOHNSON                     THE CITY OF NEW YORK                        ZACHARY KALMBACH
Corporation Counsel                                                            Assistant Corporation Counsel
                                 LAW DEPARTMENT                                        phone: (212) 356-2322
                                                                                          fax: (212) 356-3509
                                        100 CHURCH STREET                             zkalmbac@law.nyc.gov
                                        NEW YORK, N.Y. 10007



                                                               June 2, 2021

VIA ECF
Honorable Katherine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:      Mark Polanco v. City of New York, et al.                                      06/02/2021
                 20 Civ. 881 (LAK) (KHP)
Your Honor:

       I represent defendants the City of New York and Officer Neville in the above-referenced
matter. Defendants write to respectfully request that the status conference scheduled for June 3,
2021 be adjourned sine die, in light of the parties’ resolution of this matter through settlement.
Defendants have attempted to contact plaintiff’s counsel to obtain his position on this request,
but have not been able to reach him.

        On April 13, 2021, the Court scheduled a status conference for June 3, 2021, at 12:30
p.m. (ECF No. 28). On April 22, 2021, the parties participated in a settlement conference before
Your Honor, during which the parties reached a settlement. Accordingly, on April 28, 2021,
defendants filed a Proposed Stipulation and Order of Dismissal, which is currently pending
before Judge Kaplan. On June 2, 2021, the Court issued an order moving the June 3, 2021
conference to 12:30 p.m. (Docket Entry Dated June 2, 2021). As this case has been resolved
through settlement, defendants respectfully request that the conference currently scheduled for
June 3, 2021 be adjourned sine die.

        Defendants thank the Court for its consideration of this request.

                                                               Respectfully submitted,

                                                               /s/ Zachary Kalmbach
                                                               Zachary Kalmbach
                                                               Assistant Corporation Counsel
                                                               Special Federal Litigation Division
      Case 1:20-cv-00881-LAK-KHP Document 30 Filed 06/02/21 Page 2 of 2




cc:   Via ECF
      Steven Alan Hoffner
      Law Office of Steven Hoffner
      Attorney for plaintiff
      325 Broadway, Suite 505
      New York, New York 10007




                                      2
